DETAILED ACTION
Claims 1-20 are pending in the application and claims 1-20 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiners Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the Applicant's representative Oren Reches on December 1, 2021. 
The application has been amended as follows:

In the claims

(Currently Amended) A method for reducing bandwidth consumption by a user computing device, comprising: 
	collecting at least one environmental variable related to current environment of the user computing device; wherein the at least one environmental variable is at least one out of (a) a motion informaiton sensed by a motion sensor that differs from a locaiton sensor, and (b) a speech recongized by a speech recognizer;

	attempting to match the at least one environmental variable to at least one concept structure from a plurality of concept structures stored on another computing device, wherein 
	upon determining that the attempting to match was successful, retrieving the at least one concept structure;
	 caching the at least one concept structure in the cache memory receiving an input multimedia content element in a query; 
	using the at least one concept structure in the cache memory to perform local analysis of the input multimedia content element; and 
	providing a response to the query based on the local analysis.
(Currently Amended) The method of claim 1, wherein the at least one environmental variable further comprises 
(Currently Amended) The method of claim 2, wherein the at least one environmental variable is collected by at least one sensor of the computing device, wherein the at least one sensor is any one of : a camera, a web camera, a microphone, a Global Positioning System, an image analyzer, a motion sensor and the speech recognizer 
(Currently Amended) The method of claim 1 comprising applying a periodic cluster reduction on each signature reduced cluster 
 (Original) The method of claim 1, wherein the retrieving comprises fetching the at least one concept structure from at least one of: a deep-content-classification system or a data warehouse.
(Original) The method of claim 1, wherein the attempting to match comprises:
	 deriving an environmental signature from the environmental variable;
	 comparing the environmental signature to the associated reduced cluster of signatures; and 
	determining that the at least one concept structure matches the at least one environmental variable according to an overlap of more than a predefined threshold between the environmental signature and at least one signature in the associated reduced cluster of signatures.
(Original) The method of claim 1, wherein the at least one concept structure is cached on the computing device for a predefined period of time set by an aging timer.
(Original) The method of claim 1, wherein the local analysis comprises: determining input metadata associated with the input multimedia content element; and matching the at least one multimedia content element to the at least one concept structure cached in the cache memory.
(Original) The method of claim 8, wherein the determining input metadata comprises at least one of: identifying metadata associated with the input multimedia content element; or generating 
(Original) The method of claim 1, wherein the concept structure is determined to match the input multimedia content element when the input metadata overlaps the concept metadata in the concept structure.
(Original) The method of claim 1, wherein the input multimedia content element is at least one of: an image, graphics, a video stream, a video clip, an audio stream, an audio clip, a video frame, a photograph, images of signals, medical signals, geophysical signals, subsonic signals, supersonic signals, electromagnetic signals, and infrared signals.
(Original) The method of claim 1, wherein the method is performed locally by the computing device.
(Original) The method according to claim 1 comprising applying a periodic cluster reduction on each signature reduced cluster. 
(Original)  The method according to claim 1 comprising generating each one of the signatures by statistically independent compitational cores. 
  (Original)  The method according to claim 1 wherein the environmental variable includes weather information.
(Currently Amended) The method according to claim 1 wherein the at least one environmental variable comprises the speech.
(Original) The method according to claim 1 comprising generating the plurality of concept structures in an automatic and unsupervised manner. 
 The method according to claim 1 wherein each cluster concept structure in the plurality of concept structures does not include any of the plurality of multimedia content elements.
(Currently Amended) A non-transitory computer readable medium having stored thereon instructions for causing one or more processing units to execute the following method steps: 
	collecting at least one environmental variable related to current environment of the user computing device; wherein the at least one environmental variable is at least one out of (a) a motion informaiton sensed by a motion sensor that differs from a locaiton sensor, and (b) a speech recongized by a speech recognizer;
	attempting to match the at least one environmental variable to at least one concept structure from a plurality of concept structures, wherein each concept structure in the plurality of concept structures comprises a concept metadata and an associated reduced cluster of signatures derived from a plurality of multimedia content elements; 
	upon determining that the attempting to match was successful, retrieving the at least one concept 
	caching the at least one concept structure in the cache memory; 
	receiving an input multimedia content element in a query; 
	using the at least one concept structure in the cache memory to perform local analysis of the input multimedia content element; and 
	providing a response to the query based on the local analysis.
(Currently Amended) A system for caching concept structures in a cache memory of a user computing device, comprising:
	a processing unit; and 
	a memory connected to the processing unit, wherein the memory contains instructions that when executed by the processing unit, configure the system to: 
	receive at least one environmental variable related to a current environment of the user computing device; wherein the at least one environmental variable is at least one out of (a) a motion information sensed by a motion sensor that differs from a locaiton sensor, and (b) a speech recongized by a speech recognizer
	attempt to match the at least one received environmental variable to at least one concept structure from a plurality of concept structures, wherein each concept structure in the plurality of concept structures comprises a concept metadata and an associated reduced cluster of signatures derived from a plurality of multimedia content elements; 
	determine that the attempt to match was a success match; 
	for a successful match, retrieve the at least one concept structure; 
	cache the at least one concept structure in the cache memory; 
	receive an input multimedia content element in a query; 
	use the at least one concept structure in the cache memory to perform local analysis of the input multimedia content element; and 
	provide a response to the query based on the local analysis.

	
Claim objection
Claims 1, 19 and 20 recites “informaiton” “locaiton” and “recongized” and should appropriate corrections need to be made
	Claim 14 recites “compitational” and should appropriate corrections need to be made

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 6, 8-14, 16-20 are/is rejected under 35 U.S.C. 103 as being unpatentable over Paalasmaa et al. US2005/0076056 in view of Calderone et al. US2001/0056350 in view of Rowse et al US2002/0072935.
Regarding claim 1, Paalasmaa, collecting at least one environmental variable related to current environment of the user computing device; (Paalasmaa see paragraphs 0022 0023 0029 0066 0067 user device with CPU and memory, GPS device, location)
attempting to match the at least one environmental variable to at least one concept structure from a plurality of concept structures, wherein each concept structure in the plurality of concept structures comprises a concept metadata and an associated reduced cluster of (Paalasmaa see paragraphs 0020-0023 clustering images based on date and location where images have metadata and cell IDs and a cluster of images reads on concept structure)
upon determining that the attempting to match was successful, retrieving the at least one concept structure; (Paalasma see paragraph 0022 searching for images within a certain distance for cluster)
receiving an input multimedia content element in a query;
using the at least one concept structure to perform local analysis of the input multimedia content element; and
providing a response to the query based on the local analysis (Paalasma see paragraph 0022 searching for images within a certain distance for cluster where the current image was taken where current image taken reads on input multimedia content)
Paalasmaa does not distinctly disclose: Wherein the at least one environmental variable is at least one of (a) a motion information sensed by a motion sensor that differs from a location sensor, and (b) a speech recognized by a speech recognizer
concept structures stored on another computing device
caching the at least one concept structure in the cache memory
	Calderone teaches: Wherein the at least one environmental variable is at least one of (a) a motion information sensed by a motion sensor that differs from a location sensor, and (b) a speech recognized by a speech recognizer (Calderone see paragraph 0111 speech commands and speech recognition engines)
(Calderone see paragraph 0148 0227 0401 cache user specific parameters and speech utterances in cache memory)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified an image retrieval system as taught by Paalasmaa to include caching and speech recognition as taught by Calderone for the predictable result of more efficiently storing and organizing data.
Furthermore, the combination of Paalasmaa and Calderone do not teach: concept structures stored on another computing device
	However, Rowse teaches: concept structures stored on another computing device (Rowse see paragraph 0013 0014 first computer transmit digital image to second computer)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified an image retrieval system as taught by Paalasmaa to include a data warehouse and storage on another computing device as taught by Rowse for the predictable result of more efficiently storing and organizing objects.

Regarding claim 2, Paalasmaa as modified further teaches: wherein the at least one environmental variable further comprises at least one of: a time of day, location information, and weather information (Paalasmaa see paragraphs 0009 0022 0023 0029 GPS device, location, descriptive information such as time)

Regarding claim 3, Paalasmaa as modified further teaches: wherein the at least one environmental variable is collected by at least one sensor of the computing device; wherein the at least one sensor is any one of: a camera, a web camera, a microphone, a Global Positioning System, an image analyzer, a motion sensor and the speech recognizer (Paalasmaa see paragraphs 0022 0023 0029 GPS device, location, time)

Regarding claim 5, Paalasmaa as modified further teaches: concept structure (Paalasmaa see paragraphs 0022 0023 0029 clustered images)
wherein the retrieving comprises fetching the at least one concept is fetched from at least one of: a deep-content-classification system and a data warehouse. (Rowse see paragraph 0069 images to be stored and retrieved from data warehouse).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified an image retrieval system as taught by Paalasmaa to include a data warehouse and storage on another computing device as taught by Rowse for the predictable result of more efficiently storing and organizing objects.

Regarding claim 6, Paalasmaa as modified further teaches: deriving an environmental signature from the environmental variable; 
comparing the environmental signature to the associated reduced cluster of signatures; (Paalasmaa see paragraph 0022 determining meters away from a current image where location is environmental variable and meters away is an environmental signature)
(Paalasmaa see paragraph 0022 less than x meters away reads predefine threshold)

Regarding claim 8, Paalasmaa as modified further teaches: determining input metadata associated with the input multimedia content;
matching the at least one multimedia content element to the at least one concept structure (Paalasmaa see paragraphs 0020-0023 clustering images based on date and location where images have metadata and cell IDs and a cluster of images reads on concept structure)
cached in the cache memory (Calderone see paragraph 0148 0227 0401 cache user specific parameters and speech utterances in cache memory)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified an image retrieval system as taught by Paalasmaa to include caching and speech recognition as taught by Calderone for the predictable result of more efficiently storing and organizing data.

Regarding claim 9, Paalasmaa as modified further teaches: determining input metadata comprises at least one of: identifying metadata associated input multimedia content element; or generating metadata respective of environmental variables collected upon the receiving of the input multimedia content element (Paalasmaa see paragraphs 0020-0023 clustering images based on date and location where images have metadata and cell IDs and a cluster of images reads on concept structure)
Regarding claim 10, Paalasmaa as modified further teaches: wherein a concept structure is determined to match the input multimedia content element when the generated metadata overlaps the input metadata representing the concept structure (Paalasmaa see paragraphs 0020-0023 clustering images based on date and location where images have metadata and cell IDs and a cluster of images reads on concept structure)
Regarding claim 11, Paalasmaa as modified further teaches: wherein the input multimedia content element is at least one of: an image, graphics, a video stream, a video clip, an audio stream, an audio clip, a video frame, a photograph, images of signals, medical signals, geophysical signals, subsonic signals, supersonic signals, electromagnetic signals, and infrared signals (Paalasmaa see paragraphs 0020 image)

Regarding claim 12, Paalasmaa as modified further teaches: wherein the method is performed locally by the computing device (Paalasmaa see paragraph 0018 mobile device)

Regarding claim 13, Paalasmaa as modified further teaches: comprising applying a periodic cluster reduction on each signature reduced cluster.  (Paalasmaa see paragraph 0041 clustering to divide into sub clusters which reads on cluster reduction)

Regarding claim 14, Paalasmaa as modified further teaches: comprising generating each one of the signatures by statistically independent compitational cores (Paalasmaa see paragraph 0032 automatic labelling of clusters using descriptive information where automatic labeling reads on independent computational cores)

Regarding claim 16, Paalasmaa as modified teaches: wherein the at least one environmental variable comprises the speech (Calderone see paragraph 0111 speech commands and speech recognition engines)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified an image retrieval system as taught by Paalasmaa to include caching and speech recognition as taught by Calderone for the predictable result of more efficiently storing and organizing data.


Regarding claim 17, Paalasmaa as modified further teaches: comprising generating the plurality of concept structures in an automatic and unsupervised manner (Paalasmaa see paragraph 0024 0025 0032 system to determine which images get added and do not get added to cluster including automatic labelling of clusters)

Regarding claim 18, Paalasmaa as modified further teaches: wherein each cluster concept structure in the plurality of concept structures does not include any of the plurality of multimedia content elements (Paalasmaa see paragraph 0025 pictures to not be added to cluster)
	Regarding claim 19, see rejection of claim 1.
Regarding claim 20, see rejection of claim 1.

Claim(s) 4 are/is rejected under 35 U.S.C. 103 as being unpatentable over Paalasmaa et al. US2005/0076056 in view of Calderone et al. US2001/0056350 in view of Rowse et al US2002/0072935 in view of Kephart US6732149
	Regarding claim 4, Paalasmaa does not teach: comprising applying a periodic cluster reduction on each signature reduced cluster
	However, Kephart teaches: comprising applying a periodic cluster reduction on each signature reduced cluster (Kephart see col. 14 lines 29-40 periodically remove cluster data with periodic intervals for each cluster in signature database examined)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified an image retrieval system as taught by Paalasmaa to include periodically reducing clusters as taught by Kephart for the predictable result of more efficiently storing and organizing objects.

Claim(s) 7 are/is rejected under 35 U.S.C. 103 as being unpatentable over Paalasmaa et al. US2005/0076056 in view of Calderone et al. US2001/0056350 in view of Rowse et al US2002/0072935 in view of Tan et al US2008/0228995
Regarding claim 7, Paalasmaa as modified further does not teach: wherein the at least one concept structure is cached for a predefined period of time set by an aging timer
Tan teaches: wherein the at least one concept structure is cached for a predefined period of time set by an aging timer (Tan see paragraph 0099 data being written to cache memory with a timer set for a predetermined period).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified an image retrieval system as taught by Paalasmaa to include caching as taught by Tan for the predictable result of more efficiently storing and organizing the images.

Claim(s) 15 are/is rejected under 35 U.S.C. 103 as being unpatentable over Paalasmaa et al. US2005/0076056 in view of Calderone et al. US2001/0056350 in view of Rowse et al US2002/0072935 in view of Agnihotri et al. US2003/0101150
Regarding claim 15, Paalasmaa, does not teach: wherein the environmental variable includes weather information
However, Agnihotri teaches: wherein the environmental variable includes weather information (Agnihotri see paragraph 0035 device to gather info such as weather and motion)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified an image retrieval system as taught by Paalasmaa to include weather and motion as taught by Agnihotri for the predictable result of more options of looking for concepts structures




Response to Arguments
	Applicant’s argument: Prior art of record does not teach newly amended concept of the definition of an environmental variable
	Examiner’s response: Applicant’s argument is moot as new art is applied to teach this concept

	Applicant’s argument: Prior art of record does not teach “wherein each concept…content elements”
	Examiner’s response: Applicant’s argument is considered but is not persuasive. Paalasmaa teaches clustering of images based on metadata which reads on reduced cluster of signatures because each cluster has a subset of the images as opposed to grouping all of the images as a whole. Furthermore the broad nature of this claim language further supports examiner’s interpretation of the claim. If applicant intended for a different interpretation of the claim language then examiner suggests adding more detail to clarify this concept. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        

/ALLEN S LIN/Examiner, Art Unit 2153